          Case 4:19-cv-01394-SGC Document 19 Filed 03/29/21 Page 1 of 20                              FILED
                                                                                             2021 Mar-29 AM 10:17
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          MIDDLE DIVISION

    KIMBERLY MEDDERS,                            )
                                                 )
         Plaintiff,                              )
                                                 )
    v.                                           )
                                                 )    Case No. 4:19-cv-01394-SGC
    SOCIAL SECURITY                              )
    ADMINISTRATION, Commissioner,                )
                                                 )
         Defendant.                              )

                              MEMORANDUM OPINION1

         The plaintiff, Kimberly Medders, appeals from the decision of the

Commissioner of the Social Security Administration (the “Commissioner”) denying

her applications for Disability Insurance Benefits (“DIB”) and Supplemental

Security Income (“SSI”). Medders timely pursued and exhausted her administrative

remedies, and the Commissioner’s decision is ripe for review pursuant to 42 U.S.C

§§ 405(g) and 1383(c)(3). For the reasons discussed below, the Commissioner’s

decision is due to be affirmed, and Medders’ motion to remand (Doc. 15) is due to

be denied.

I. Procedural History

         Medders has at least a high school education and previously has been


1
 The parties have consented to the exercise of full dispositive jurisdiction by a magistrate judge
pursuant to 28 U.S.C. § 636(c). (Doc. 8).
                                                1
       Case 4:19-cv-01394-SGC Document 19 Filed 03/29/21 Page 2 of 20




employed as a small parts assembler. (Tr. at 20). In her applications for DIB and

SSI, Medders alleged she became disabled on September 9, 2016, due to a variety

of physical and mental impairments. (Id. at 127-28, 144-45). After her claims were

denied, Medders requested a hearing before an Administrative Law Judge (“ALJ”).

(Id. at 11). Following a hearing, the ALJ denied Medders’ claims. (Id. at 8-25).

Medders was fifty-one years old when the ALJ issued the decision. (Id. at 20, 22).

After the Appeals Council denied review of the ALJ’s decision (id. at 1-7), that

decision became the final decision of the Commissioner, see Frye v. Massanari, 209

F. Supp. 2d 1246, 1251 (N.D. Ala. 2001) (citing Falge v. Apfel, 150 F.3d 1320, 1322

(11th Cir. 1998)). Thereafter, Medders commenced this action. (Doc. 1).

      She also filed one or more additional applications for disability benefits. (See

Doc. 15-1). On August 26, 2020, Medders received a notice from the SSA that it

had determined she meets the medical requirements for disability and was in the

process of determining whether she meets the non-medical requirements. (Doc. 15-

1). This notice established June 1, 2019, as the onset date of Medders’ disability.

(Id. at 3). Upon receipt of the notice, Medders filed a motion to remand this case.

(Doc. 15). Unless otherwise noted, the discussion that follows pertains to Medders’

first applications for DIB and SSI.

II. Statutory and Regulatory Framework

      To establish eligibility for disability benefits, a claimant must show “the


                                          2
       Case 4:19-cv-01394-SGC Document 19 Filed 03/29/21 Page 3 of 20




inability to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death

or which has lasted or can be expected to last for a continuous period of not less than

twelve months.” 42 U.S.C. §§ 416(i)(1)(A), 423(d)(1)(A), 1382c(a)(3)(A); 20

C.F.R. §§ 404.1505(a), 416.905(a). Furthermore, a claimant must show she was

disabled between her alleged initial onset date and her date last insured. Mason v.

Comm’r of Soc. Sec., 430 F. App’x 830, 831 (11th Cir. 2011) (citing Moore v.

Barnhart, 405 F.3d 1209, 1211 (11th Cir. 2005); Demandre v. Califano, 591 F.2d

1088, 1090 (5th Cir. 1979)). The Social Security Administration (“SSA”) employs

a five-step sequential analysis to determine an individual’s eligibility for disability

benefits. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4).

      First, the Commissioner must determine whether the claimant is engaged in

“substantial gainful activity.” Id. at §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). If the

claimant is engaged in substantial gainful activity, the Commissioner will find the

claimant is not disabled. Id. at §§ 404.1520(a)(4)(i) and (b), 416.920(a)(4)(i) and

(b). At the first step, the ALJ determined Medders meets the SSA’s insured status

requirements through December 31, 2021, and has not engaged in substantial gainful

activity since September 9, 2016, the alleged onset date of her disability. (Tr. at 14).

      If the claimant is not engaged in substantial gainful activity, the

Commissioner must next determine whether the claimant suffers from a severe


                                           3
           Case 4:19-cv-01394-SGC Document 19 Filed 03/29/21 Page 4 of 20




physical or mental impairment or combination of impairments that has lasted or is

expected to last for a continuous period of at least twelve months. 20 C.F.R. §§

404.1520(a)(4)(ii), 416.920(a)(4)(ii).    If the claimant does not have a severe

impairment or combination of impairments, the Commissioner will find the claimant

is not disabled. Id. at §§ 404.1520(a)(4)(ii) and (c), 416.920(a)(4)(ii) and (c). At the

second step, the ALJ determined Medders has the following severe impairments:

fibromyalgia; depressive, bipolar, and related disorders; anxiety and obsessive-

compulsive disorders; personality and impulse-control disorders; trauma stressor

disorders; chronic back pain; neuropathy; chronic obstructive pulmonary disease

(“COPD”); status post left ankle surgery; cervical disc degeneration; osteoarthritis;

prescription substance abuse; and rule out borderline intellectual functioning. (Id.

at 14).

          If the claimant has a severe impairment or combination of impairments, the

Commissioner must then determine whether the impairment or combination of

impairments meets or equals one of the “Listings” found in 20 C.F.R. Part 404,

Subpart P, Appendix 1. 20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). If the

claimant’s impairment or combination of impairments meets or equals one of the

Listings, the Commissioner will find the claimant is disabled.               Id. at §§

404.1520(a)(4)(iii) and (d), 416.920(a)(4)(iii) and (d). At the third step, the ALJ

determined Medders does not have an impairment or combination of impairments


                                           4
        Case 4:19-cv-01394-SGC Document 19 Filed 03/29/21 Page 5 of 20




that meets or medically equals the severity of one of the Listings. (Tr. at 14-16).

       If the claimant’s impairment or combination of impairments does not meet or

equal one of the Listings, the Commissioner must determine the claimant’s residual

functional capacity (“RFC”) before proceeding to the fourth step. 20 C.F.R. §§

404.1520(e), 416.920(e). At the fourth step, the Commissioner will compare an

assessment of the claimant’s RFC with the physical and mental demands of the

claimant’s past relevant work. Id. at §§ 404.1520(a)(4)(iv) and (e), 416.920(a)(4)(iv)

and (e). If the claimant is capable of performing her past relevant work, the

Commissioner will find the claimant is not disabled. Id. at §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv).

       Before proceeding to the fourth step, the ALJ determined Medders has the

RFC to perform a limited range of light work. (Tr. at 16-20). 2 At the fourth step,

the ALJ determined Medders is not able to perform her past relevant work as a small

parts assembler. (Id. at 20).

       If the claimant is unable to perform her past relevant work, the Commissioner

must finally determine whether the claimant is capable of performing other work

that exists in substantial numbers in the national economy in light of the claimant’s




2
  Light work “involves lifting no more than 20 pounds at a time with frequent lifting or carrying
of objects weighing up to 10 pounds” and may require “a good deal of walking or standing . . . or
. . . involve[] sitting most of the time with some pushing and pulling of arm or leg controls.” 20
C.F.R. §§ 404.1567(b), 416.967(b).
                                                5
        Case 4:19-cv-01394-SGC Document 19 Filed 03/29/21 Page 6 of 20




RFC, age, education, and work experience. 20 C.F.R. §§ 404.1520(a)(4)(v) and

(g)(1), 416.920(a)(4)(v) and (g)(1). If the claimant is capable of performing other

work, the Commissioner will find the claimant is not disabled.           Id.     at §§

404.1520(a)(4)(v) and (g)(1), 416.920(a)(4)(v) and (g)(1). If the claimant is not

capable of performing other work, the Commissioner will find the claimant is

disabled. Id. at §§ 404.1520(a)(4)(v) and (g)(1), 416.920(a)(4)(v) and (g)(1).

       At the fifth step, considering Medders’ age, education, work experience, and

RFC, the ALJ determined there are jobs existing in significant numbers in the

national economy that Medders can perform, such as those of stocker and mail sorter.

(Tr. at 20-21). Therefore, the ALJ concluded Medders is not disabled. (Id. at 21-

22).

III. Standard of Review

       Review of the Commissioner’s decision is limited to a determination of

whether that decision is supported by substantial evidence and whether the

Commissioner applied correct legal standards. Crawford v. Comm’r of Soc. Sec.,

363 F.3d 1155, 1158 (11th Cir. 2004).          A district court must review the

Commissioner’s findings of fact with deference and may not reconsider the facts,

reevaluate the evidence, or substitute its judgment for that of the Commissioner.

Ingram v. Comm’r of Soc. Sec. Admin., 496 F.3d 1253, 1260 (11th Cir. 2007); Dyer

v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005). Rather, a district court must


                                         6
       Case 4:19-cv-01394-SGC Document 19 Filed 03/29/21 Page 7 of 20




“scrutinize the record as a whole to determine if the decision reached is reasonable

and supported by substantial evidence.” Bloodsworth v. Heckler, 703 F.2d 1233,

1239 (11th Cir. 1983) (internal citations omitted).   Substantial evidence is “such

relevant evidence as a reasonable person would accept as adequate to support a

conclusion.” Id. It is “more than a scintilla, but less than a preponderance.” Id. A

district court must uphold factual findings supported by substantial evidence, even

if the preponderance of the evidence is against those findings. Miles v. Chater, 84

F.3d 1397, 1400 (11th Cir. 1996) (citing Martin v. Sullivan, 894 F.2d 1520, 1529

(11th Cir. 1990)).

      A district court reviews the Commissioner’s legal conclusions de novo. Davis

v. Shalala, 985 F.2d 528, 531 (11th Cir. 1993). “The [Commissioner’s] failure to

apply the correct law or to provide the reviewing court with sufficient reasoning for

determining that the proper legal analysis has been conducted mandates reversal.”

Cornelius v. Sullivan, 936 F.2d 1143, 1145-46 (11th Cir. 1991).

IV. Discussion

      On appeal, Medders asserts three errors: (1) the ALJ did not analyze her

fibromyalgia properly under SSR 12-2p, (2) the ALJ relied on testimony of the

vocational expert that was based on an inaccurate statement of Medders’

impairments and limitations, and (3) the Appeals Council erred in denying review

of the ALJ’s decision. (Docs. 10, 13).


                                         7
       Case 4:19-cv-01394-SGC Document 19 Filed 03/29/21 Page 8 of 20




      In her motion to remand, Medders seeks further consideration by the

Commissioner under sentence four of § 405(g) based on the third argument

articulated above. (Doc. 15). She also seeks remand under sentence six of § 405(g)

based on the August 26, 2020 notice finding she meets the medical requirements for

disability as of June 1, 2019, which she argues constitutes newly discovered

evidence that should be considered by the Commissioner with respect to her first

applications for DIB and SSI. (Doc. 15; see also Doc. 18).

      A.     Fibromyalgia Analysis

      SSR 12-2p provides SSA factfinders with guidance for evaluating

fibromyalgia in the context of a disability claim. See SSR 12-2p, 2012 WL 3104869

(July 25, 2012). Under the ruling, an ALJ first determines whether a claimant has a

medically-determinable impairment of fibromyalgia and, if so, second assesses the

intensity and persistence of the fibromyalgia. After determining both that a claimant

has fibromyalgia and that the fibromyalgia is of a certain intensity, an ALJ considers

the fibromyalgia in the sequential evaluation process to determine whether the

claimant is disabled. See id.; Sorter v. Soc. Sec. Admin., Comm’r, 773 F. App’x

1070, 1073 (11th Cir. 2019) (discussing SSR 12-2p); Corrente v. Berryhill, 2020

WL 5639949, at *2-3 (S.D. Fla. Sept. 22, 2020) (same).

      Here, the ALJ determined Medders’ fibromyalgia is a medically-determinable

impairment that significantly limits her ability to perform basic work activities and


                                          8
       Case 4:19-cv-01394-SGC Document 19 Filed 03/29/21 Page 9 of 20




considered that severe impairment in the five-step sequential analysis. Although he

concluded Medders’ fibromyalgia was not disabling, the ALJ did account for

Medders’ complaints associated with her fibromyalgia in formulating her RFC. (Tr.

at 14, 19). The undersigned has identified no error committed by the ALJ in

analyzing Medders’ fibromyalgia under SSR 12-2p or applicable case law.

      Notably, Medders has failed to identify any error committed by the AJL in

analyzing her fibromyalgia, either. Her assertion the ALJ did not analyze her

fibromyalgia properly under SSR 12-2p is wholly conclusory. While she cites SSR

12-2p and quotes extensively from several cases addressing fibromyalgia analyses

in the social security context, she fails to articulate any substantive argument as to

why the fibromyalgia analysis conducted by the ALJ in this case was in error. (See

Doc. 10 at 27-33; Doc. 13 at 7-10). The Commissioner argues Medders’ failure to

tie the authority she supplies to any alleged error by the ALJ constitutes

abandonment of the issue. (Doc. 12 at 6-7). While the undersigned declines to deem

the issue abandoned, she takes the Commissioner’s argument as an opportunity to

note Medders’ initial and reply briefs lack any substantive development of the issue

and limits discussion of the issue to the foregoing.

      B.     Hypothetical Posed to Vocational Expert

      An ALJ may use a vocational expert to determine whether there are jobs

existing in significant numbers in the national economy that a claimant can perform.


                                          9
       Case 4:19-cv-01394-SGC Document 19 Filed 03/29/21 Page 10 of 20




See Wolfe v. Chater, 86 F.3d 1072, 1077-78 (11th Cir. 1996) (articulating

circumstances under which an ALJ typically uses a vocational expert); Wilson v.

Barnhart, 284 F.3d 1219, 1227 (11th Cir. 2002) (same). A vocational expert is “an

expert on the kinds of jobs an individual can perform based on his or her capacity

and impairments.” Phillips v. Barnhart, 357 F.3d 1232, 1240 (11th Cir. 2004). For

a vocational expert’s testimony to constitute substantial evidence supporting an

ALJ’s determination there are other jobs a claimant can perform, the ALJ must pose

a hypothetical question to the vocational expert that includes all the claimant’s

impairments. Wilson, 284 F.3d at 1227; see also McSwain v. Bowen, 814 F.2d 617,

619-20 (11th Cir. 1987) (holding ALJ’s determination claimant could do other work

was supported by substantial evidence where vocational expert identified two jobs

that would accommodate an individual possessing claimant’s skills, impairment, and

limitation). An ALJ is not required to include findings in a hypothetical that he has

properly rejected as unsupported. Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155,

1161 (11th Cir. 2004); see also McSwain, 814 F.2d at 620 n.1 (holding ALJ did not

err in failing to include in hypothetical restrictions based on epilepsy and depression

where claimant testified his epilepsy was substantially controlled by medication and

did not present substantial medical evidence of depression).

      Here, the testimony of the vocational expert on which the ALJ relied for his

determination there are other jobs Medders can perform was elicited by way of a


                                          10
       Case 4:19-cv-01394-SGC Document 19 Filed 03/29/21 Page 11 of 20




hypothetical question that included all of Medders’ impairments. Specifically, the

ALJ asked the vocational expert whether jobs exist that would accommodate an

individual of Medders’ age, possessing Medders’ education and work experience,

and restricted to the same limited range of light work of which the ALJ found

Medders capable. (Tr. at 16, 119-22). The vocational expert responded in the

affirmative, identifying stocker and mail sorter as jobs such a hypothetical individual

could perform. (Id. at 121-22). Accordingly, there was no error in the hypothetical

posed to the vocational expert by the ALJ, and the testimony the ALJ gave in

response to that hypothetical constitutes substantive evidence supporting the ALJ’s

determination at step five of the sequential analysis.

      Medders asserts the ALJ instead should have relied on the vocational expert’s

testimony elicited in response to a hypothetical question based on an individual who

can perform only a limited range of sedentary work. (Doc. 10 at 37; Doc. 13 at 13).

However, in formulating Medders’ RFC, the ALJ determined Medders is capable of

greater-than-sedentary exertion. That determination is supported by substantial

evidence, and the ALJ properly rejected allegations Medders possessed any greater

work-related limitations.    Accordingly, the ALJ was not required to rely on

testimony that was based on a hypothetical individual restricted to a limited range of

sedentary work.

      The undersigned notes substantive development of Medders’ assertion of


                                          11
       Case 4:19-cv-01394-SGC Document 19 Filed 03/29/21 Page 12 of 20




error regarding the testimony of the vocational expert is lacking. Medders does not

articulate why she believes the ALJ should have found her capable of no more than

a limited range of sedentary work. (See Docs. 10 at 34-37; Doc. 13 at 10-13). Given

this non-specificity, the undersigned limits her discussion of the issue to the

foregoing and affirms she has reviewed thoroughly the ALJ’s decision, the ALJ

applied the proper legal standards at step five of the sequential analysis, and the

determination made by the ALJ at that step is supported by substantial evidence.

      C.     Denial of Review by Appeals Council

      Generally, a claimant may present new evidence at each stage of the

administrative process. 20 C.F.R. §§ 404.900(b), 404.970, 416.1400(b), 416.1470;

Ingram, 496 F.3d at 1261. The Appeals Council must consider “new, material, and

chronologically relevant evidence” submitted by a claimant and must review a case

if “the [ALJ’s] action, finding, or conclusion is contrary to the weight of the evidence

currently of record.” Ingram, 496 F.3d at 1261.

      Evidence is new if it is not merely cumulative of the evidence that was before

the ALJ. Caulder v. Bowen, 791 F.2d 872, 877 (11th Cir. 1986). Evidence is

material if there is a reasonable probability it would change the administrative result.

Hyde v. Bowen, 823 F.2d 456, 459 (11th Cir. 1987). Evidence is chronologically

relevant if it relates back to the period before an ALJ’s decision. Washington v. Soc.

Sec. Admin., Comm’r, 806 F.3d 1317, 1322 (11th Cir. 2015). Whether evidence is


                                          12
       Case 4:19-cv-01394-SGC Document 19 Filed 03/29/21 Page 13 of 20




new, material, and chronologically relevant is a question of law subject to de novo

review. Id. at 1321. When the Appeals Council accepts additional evidence as new,

material, and chronologically relevant but, nonetheless, denies review, “a reviewing

court must consider whether that new evidence renders the denial of benefits

erroneous.” Ingram, 496 F.3d at 1262.

      In seeking review of the ALJ’s decision, Medders submitted additional

evidence to the Appeals Council.      Specifically, she submitted (1) records of

treatment she received from Dr. Frank Spain Hodges, an orthopedic surgeon,

between September and December 2015; (2) the results of tests she had performed

at Valley Center for Nerve Studies and Rehab in March 2016; (3) the report of

imaging performed on her lumbar spine in April 2016; (4) records of treatment she

received from Dr. Morton S. Rickless, an orthopedic surgeon, between March and

May 2016; (5) a record of treatment she received from Dr. Duane D. Tippets, an

orthopedic surgeon, in August 2016; and (6) what appear to be portions of

applications for private disability insurance benefits provided through Medders’

former employer and completed by Dr. Hodges and Dr. Rickless. (Tr. at 48-86).

The Appeals Council found there was not a reasonable probability the evidence

would change the administrative result and, as stated, denied review of the ALJ’s

decision. (Id. at 1-2).

      Medders contends that in denying review of the ALJ’s decision the Appeals


                                        13
       Case 4:19-cv-01394-SGC Document 19 Filed 03/29/21 Page 14 of 20




Council did not show it had evaluated the additional evidence adequately but, rather,

“perfunctorily adhered” to the ALJ’s decision. (Doc. 10 at 20-27; Doc. 13 at 4-7).

She primarily relies on Epps v. Harris, 624 F.2d 1267 (5th Cir. 1980), to support this

contention. The Eleventh Circuit has held “[n]othing in . . . Epps . . . requires the

Appeals Council to provide a detailed discussion of a claimant’s new evidence when

denying a request for review.” Mitchell v. Comm’r, Soc. Sec. Admin., 771 F.3d 780,

783 (11th Cir. 2014). The court reasoned that Epps, which involved the Appeals

Council’s affirmance of an ALJ’s denial of benefits, is inapposite to a case involving

the Appeals Council’s denial of a request for review of an ALJ’s decision. Id. The

court further distinguished Epps from the case before it on the ground the record in

Epps provided an affirmative basis for concluding the Appeals Council failed to

evaluate the claimant’s additional evidence – “the ALJ’s denial of benefits [] was

premised on the claimant’s lack of radical treatment” and, thus, “it was [] apparent

from the record that when the Appeals Council affirmed the ALJ’s decision, it failed

to consider the claimant’s post-hearing evidence demonstrating he had recently been

referred for consideration of radical invention” – while the record in Mitchell

provided no such basis. Id. at 783-84.

      The Eleventh Circuit has reaffirmed its holding in Mitchell on numerous

occasions and clarified the holding is not limited to situations where additional

evidence submitted to the Appeals Council is cumulative or not chronologically


                                         14
       Case 4:19-cv-01394-SGC Document 19 Filed 03/29/21 Page 15 of 20




relevant. See, e.g., Beavers v. Soc. Sec. Admin., 601 F. App’x 818, 821-22 (11th Cir.

2015); Parks ex rel. D.P. v. Comm’r, Soc. Sec. Admin., 783 F.3d 847, 852-53 (11th

Cir. 2015); Atha v. Comm’r, Soc. Sec. Admin., 616 F. App’x 931, 935-36 (11th Cir.

2015); Sorter, 773 F. App’x at 1072.

      Here, the Appeals Council specifically identified the additional evidence

submitted by Medders and explicitly stated it found there was not a reasonable

probability the evidence would change the administrative result. (Tr. at 2). Under

the binding authority of Mitchell, nothing more was required. As in Mitchell, the

procedural context of this case is distinct from the procedural context of Epps insofar

as it involves the denial of a request for review. Moreover, as in Mitchell, nothing

in the administrative record provides a basis for doubting the Appeals Council

reviewed and evaluated the additional evidence, providing further distinction from

Epps. This conclusion is reinforced by the further determination, discussed below,

that the additional evidence is not material and does not render the denial of benefits

erroneous. See Beavers, 601 F. App’x at 822 (holding nothing in administrative

record provided basis for concluding Appeals Council did not consider claimant’s

additional evidence because none of the additional evidence directly undermined

ALJ’s stated rationale for his decision).

      All of the additional evidence predates Medders’ alleged onset date of

disability. (Tr. at 49-86). The evidence consists largely of records of treatment


                                            15
       Case 4:19-cv-01394-SGC Document 19 Filed 03/29/21 Page 16 of 20




Medders received for neck, back, leg, and ankle pain, as well as numbness and

tingling in her legs and feet. (Tr. at 49-86). These are symptoms of the severe

physical impairments from which the AJL determined Medders suffers and for

which he accounted in formulating Medders’ RFC. (Tr. at 14, 16-20). Nothing in

the records suggests the impairments caused Medders functional limitations greater

than those assessed and accounted for by the ALJ. See Atha, 616 F. App’x at 936

(holding Appeals Council did not err in denying review because additional evidence

regarding claimant’s physical impairments did not indicate claimant was more

limited than reflected in ALJ’s RFC assessment). The undersigned further notes that

notwithstanding Medders’ continued complaints of pain, the records document no

more than conservative treatment of the pain with prescription medication, epidural

steroid injections, and physical therapy, with Dr. Hodges explicitly noting he found

no need for surgical intervention. (Tr. at 49-59, 71-78, 85-86). The conservative

nature of a claimant’s treatment weakens her claim she is disabled. Draughon v.

Comm’r, Soc. Sec. Admin., 706 F. App’x 517, 520 (11th Cir. 2017); see also Doig

v. Colvin, 2014 WL 4463244, at *4 (M.D. Fla. Sept. 10, 2014) (“The meaning of

‘conservative treatment’ is well known; it includes any mode of treatment which is

short of surgery. Treatment with medication, whether prescribed or over-the-

counter, and steroid injections is still conservative treatment, i.e., not surgery.”).

      The portion of the application for private disability insurance benefits


                                           16
       Case 4:19-cv-01394-SGC Document 19 Filed 03/29/21 Page 17 of 20




provided through Medders’ former employer and completed by Dr. Hodges opined

Medders’ back and leg pain prevented her from working between November 9, 2015,

and December 9, 2015, a discrete period of time predating Medders’ onset date of

disability by almost one year. (Tr. at 60-61). The portion of the application

completed by Dr. Rickless on March 31, 2016, opined Medders’ back and leg pain

prevented her from working as of March 24, 2016. (Id. at 67-68). However,

Medders continued to work until September 9, 2016, and did not allege she became

disabled any sooner than that date. (Id. at 92, 127, 132, 144, 299).

      Given the foregoing, the additional evidence is not material and does not

render the denial of benefits erroneous. Consequently, there is no basis for finding

error on the part of the Appeals Council. The undersigned notes Medders provides

no substantive argument why she believes the additional evidence she submitted to

the Appeals Council is material and renders the denial of benefits erroneous. (See

Doc. 10 at 20-27; Doc. 13 at 4-7). The undersigned declines to deem the issue

abandoned, as the Commissioner urges (Doc. 12 at 16-17), but limits discussion of

the issue to the foregoing.

      D.     Motion to Remand

      When a district court concludes the Commissioner’s decision is not supported

by substantial evidence or that the Commissioner incorrectly applied the law

relevant to a disability claim, it remands the case pursuant to sentence four of 42 §


                                         17
       Case 4:19-cv-01394-SGC Document 19 Filed 03/29/21 Page 18 of 20




U.S.C. 405(g). By contrast, sentence six of § 405(g) permits a district court to

remand a case to the Commissioner for consideration of newly discovered evidence.

See Arnold v. Soc. Sec. Admin., Comm’r, 724 F. App’x 772, 781 (11th Cir. 2018)

(discussing the two methods of remand under § 405(g)) (citing Ingram, 496 F.3d at

1261; Jackson v. Chater, 99 F.3d 1086, 1092 (11th Cir. 1996)). Medders’ request

for remand pursuant to sentence four is due to be denied because the undersigned

has rejected in the discussion above the assertion of error on which the request is

based. For the reasons discussed below, her request for remand pursuant to sentence

six is due to be denied, as well.

      The Eleventh Circuit has held a later favorable decision is not evidence for

purposes of remand pursuant to sentence six of § 405(g). Hunter v. Soc. Sec. Admin.,

Comm’r, 808 F.3d 818, 822 (11th Cir. 2015). In Hunter, the claimant’s first

application for disability insurance benefits was denied by a decision finding she

was not disabled on or before February 10, 2012, while the claimant’s second

application was granted by a decision finding she was disabled as of February 11,

2012. Id. at 820. Although the Eleventh Circuit acknowledged the decisions were

“seemingly irreconcilable,” it concluded that in light of the deferential standard

applied to review of an ALJ’s decision, “there is no inconsistency in finding that two

successive ALJ decisions are supported by substantial evidence even when those

decisions reach opposing conclusions.” Id. at 822. More specifically, it reasoned:


                                         18
       Case 4:19-cv-01394-SGC Document 19 Filed 03/29/21 Page 19 of 20




      Faced with the same record, different ALJs could disagree with one
      another based on their respective credibility determinations and how
      each weighs the evidence. Both decisions could nonetheless be
      supported by evidence that reasonable minds would accept as adequate.
      Because of that possibility, the mere existence of a later favorable
      decision by one ALJ does not undermine the validity of another ALJ’s
      earlier unfavorable decision or the factfindings upon which it was
      premised.

Id.

      Consistent with Hunter, the August 26, 2020 SSA notice alone does not

constitute newly discovered evidence warranting remand of this case. In her motion

to remand, Medders cites Lindsey v. Comm’r of Soc. Sec., in which the Eleventh

Circuit noted that while a subsequent favorable decision is not newly discovered

evidence, the evidence supporting a subsequent favorable decision may constitute

newly discovered evidence. 741 F. App’x 705, 710 (11th Cir. 2018). However,

Medders identifies no evidence underlying the August 26, 2020 SSA notice that was

not considered in the course of adjudicating her first applications for DIB and SSI.

(See Docs. 15, 18). Accordingly, Lindsay is inapplicable here. Medders also notes

that after adopting the Eleventh Circuit’s holding in Hunter, the Middle District of

Pennsylvania concluded “the soundness of the Hunter analysis does not conflict with

a directive that extra scrutiny of the record upon remand is warranted in a case where

remand is required because the reviewing court determines that the earlier decision

is not based on substantial evidence.” Blum v. Berryhill, 2017 WL 2463170, at *12

(M.D. Pa. June 7, 2017). Blum does not help Medders because the undersigned has
                                         19
       Case 4:19-cv-01394-SGC Document 19 Filed 03/29/21 Page 20 of 20




determined the ALJ’s decision in this case is supported by substantial evidence.

Regardless, a decision of the Middle District of Pennsylvania is not binding

precedent in this district court.

V.    Conclusion

      Having reviewed the administrative record and considered all the arguments

presented by the parties, the undersigned finds the Commissioner’s decision is due

to be AFFIRMED and the plaintiff’s motion to remand (Doc. 15) is due to

DENIED. A separate order will be entered.

      DONE this 29th day of March, 2021.



                                            ______________________________
                                             STACI G. CORNELIUS
                                             U.S. MAGISTRATE JUDGE




                                       20
